Citation Nr: 1229357	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from November 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO initially denied the Veteran's service-connection claim for a low back disability in a November 2007 rating decision, and then continued to deny this claim in a July 2008 rating decision.  In the latter July 2008 decision, the RO also denied his service-connection claim for sinusitis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

I.  Outstanding Treatment Records Indicated by Virtual VA

As a preliminary matter, before the Board can adjudicate these claims, the AMC needs to confirm if there are any outstanding VA treatment records.  
In Virtual VA, the January 2011 RO's rating decision (addressing several disabilities not applicable to this case), referenced South Texas VA Healthcare System treatment records, dated from June 2000 to January 2011.  These records are not electronically attached to Virtual VA.  The physical claims file contains records from that VA facility, but only dated through April 2010.  So, there appear to be potentially pertinent medical records from the South Texas VA Healthcare System that are outstanding.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).  The AMC should obtain and associate with the claims file all outstanding VA records, especially those from the South Texas VA Healthcare System treatment records, dated since April 2010.  

II.  VA Examination and Medical Opinion on Low Back Disability

The Board finds it necessary to remand the low back claim for the AMC to arrange another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current low back disability.  

The Veteran contends he has had chronic back problems during and since service.  See July 2009 substantive appeal (VA Form 9).  His VA medical records show he currently has clinical diagnoses for lumbar spine spondylosis and degenerative disc disease.  A review of his service treatment records is unremarkable for treatment of any low back injury or diagnosis of any chronic low back disease.  However, at his August 1967 separation examination, the Veteran complained of recurrent back pain, although the examiner did not objectively find any chronic low back disability.  

The Veteran has complained of a continuity of low back pain symptoms since service.  In this regard, he is competent to report symptoms of pain he experiences because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  On the other hand, there are three post-service work-related injuries documented in his private treatment records, in February 1984, September 1992, and March 1999.

The Virtual VA shows a VA compensation and pension (C&P) medical examination for his lumbar spine disability was provided in June 2012.  
Importantly, the Board finds the June 2012 VA examination report is inadequate because the examiner did not provide an etiological opinion concerning the current low back disability.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's current low back disability is etiologically linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

III.  If Warranted-VA Examination and Medical Opinion on Sinusitis Disability

The Veteran contends he developed a chronic sinusitis disability from service.  A review of his service treatment records shows he was diagnosed for acute sinusitis in November 1966; although, his separation examination was unremarkable for diagnosis of a chronic sinusitis disability.  

At his June 2008 VA examination, the Veteran reported he has been having problems with his sinuses ever since service.  He states his problems are facial pressure, particularly of the cheeks, and frontal headaches.  He states that it occurs two to three times a year, lasting from two or three days up to a week.  However, physical evaluation by the examiner revealed no indications of a current, chronic sinus disability.  Prior to review of the X-ray testing results, the examiner stated, "[i]f the [Veteran] has evidence of sinusitis, then the requested opinion is it is at least as likely as not that the sinusitis as a residual had its onset during the military career, then the answer would be yes, it would be a continuation of the same thing for which he was diagnosed with while on active duty."  However, the actual results from X-ray testing of the sinuses showed no gross abnormality of the paranasal sinuses.  

Here, the missing, preliminary element of this service-connection claim is a current diagnosis for a chronic sinus disability, which the Veteran has not established.  If the AMC obtains any additional outstanding VA treatment records that confirm such current chronic sinus disability, then the AMC should also provide another VA examination and etiological opinion to clarify the nature and etiology of the Veteran's claimed sinusitis disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  
Then obtain any outstanding VA treatment records related to his claimed low back and sinusitis disabilities, from the South Texas VA Healthcare System treatment records, especially dated since April 2010 to the present.  See 38 C.F.R. § 3.159(c)(2) (2011).

2.  After completing the requested development in paragraph #1, if the additional records obtained show a current chronic sinus disability, then the AMC should provide another VA examination and etiological opinion concerning the Veteran's sinusitis claim.  This directive is left to the RO's discretion.

3.  After completing the requested development in paragraph #1, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed low back disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a) Please identify all disabilities associated with the lumbar spine.

b.) For each lumbar spine disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?

The examiner must consider and discuss the Veteran's assertions of continuity of symptoms of low back pain since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


